UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q/A Amendment No. 1 S QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 30, 2010 OR ¨ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File No.001-16383 CHENIERE ENERGY, INC. (Exact name of registrant as specified in its charter) Delaware 95-4352386 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 700 Milam Street, Suite 800 Houston, Texas (Address of principal executive offices) (Zip code) (713) 375-5000 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant (1)has filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90 days.YesSNo¨ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yes¨No¨ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company. See definition of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer¨ Accelerated filerS Non-accelerated filer¨ Smaller reporting company¨ (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes¨NoS As ofNovember 1, 2010, there were 57,643,732 shares of Cheniere Energy, Inc. Common Stock, $0.003 par value, issued and outstanding. EXPLANATORY NOTE Cheniere Energy, Inc. is filing this Amendment No. 1 (“Amendment”) to the Quarterly Report on Form 10-Q for the quarter ended September 30, 2010 which was originally filed with the Securities and Exchange Commission on November 5, 2010 (the “Quarterly Report”).This Amendment amends the certification of the Chief Executive Officer originally filed as Exhibit 32.1, which inadvertently omitted the electronic signature. This Amendment should be read in conjunction with the Quarterly Report, which continues to speak as of the date of the Quarterly Report.Other than as set forth above, this Amendment does not modify or update disclosures in the Quarterly Report.Accordingly, this Amendment does not reflect events occurring after the filing of the Quarterly Report or modify or update any related or other disclosures. SIGNATURES Pursuant to the requirements of the Securities and Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned thereunto duly authorized. CHENIERE ENERGY, INC. /s/JERRY D. SMITH Jerry D. Smith Vice President and Chief Accounting Officer (on behalf of the registrant and as principal accounting officer) Date: November 8, 2010
